Title: From George Washington to Brigadier General James Clinton, 11 February 1779
From: Washington, George
To: Clinton, James

Dear Sir.
Head Quarters [Middlebrook] 11th Feby 1779.

Upon a farther consideration of the subject of my letter of the 25th Ulto—it appears to me of the utmost importance to secure a communication between Fort Schuyler and Schenectady—in case any expedition should be formed.
You will therefore regard this as your primary object—and make the best dispositions relatively to it, that your force and the nature of the Country will allow.
Inclosed is an extract of General Orders for reinlisting Soldiers who are not engaged to serve during the war—which you will have executed without loss of time. I am Dr Sir Your most obedt Servt
Go: Washington
